Name: Commission Regulation (EC) No 1683/96 of 27 August 1996 determining estimated production of unginned cotton for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: plant product;  Europe;  production;  economic policy;  marketing
 Date Published: nan

 28 . 8 . 96 EN Official Journal of the European Communities No L 217/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1683/96 of 27 August 1996 determining estimated production of unginned cotton for the 1996/97 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton , as last amended by Council Regulation (EC) No 1553/95 ('), Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 (2) laying down general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 , as amended by Regulation (EC) No 1584/96 (3), and in particular Article 8 thereof, Whereas Article 8 of Regulation (EC) No 1554/95 requires estimated production of cotton to be determined from crop estimates before 1 October of each marketing year, whereas on the basis of the data available the production estimate for the 1996/97 marketing year should be as indicated below; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 For the 1996/97 marketing year estimated production of unignned cotton is :  1 220 000 tonnes for Greece,  264 372 tonnes for Spain ,  0 for other Member States. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 30 . 6. 1995, p. 45. (2) OJ No L 148 , 30. 6. 1995, p . 48 . 0 OJ No L 206, 16. 8 . 1996, p . 16.